PD-0870-15
                        PD-0870-15                             COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                               Transmitted 7/10/2015 5:00:30 PM
                                                                 Accepted 7/15/2015 2:37:52 PM
                                                                                 ABEL ACOSTA
                                                                                         CLERK
                         NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

               STEPHEN GLEN LIMBAUGH
                              Appellant

                                 v.

                      THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE FIFTH COURT OF APPEALS
                   CAUSE NO. 05-13-01437-CR

       ON APPEAL FROM CRIMINAL DISTRICT COURT NO. 2
                  DALLAS COUNTY, TEXAS
                 TRIAL COURT NO. F12-21347-I
           THE HONORABLE DON ADAMS PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                      BRUCE ANTON
                                      State Bar No. 01274700
                                      ba@sualaw.com

                                      SORRELS, UDASHEN & ANTON
                                      2311 Cedar Springs, Suite 250
                                      Dallas, Texas 75201
      July 15, 2015
                                      (214) 468-8100 (office)
                                      (214) 468-8104 (fax)


                                      Attorney for Appellant

                                 1
      COMES NOW, STEPHEN GLEN LIMBAUGH, Appellant herein, and

moves this court to issue an extension of time to file his petition for discretionary

review, and in support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause number 05-13-01437-

CR, affirming the convictions, was rendered on June 12, 2015.

                                            II.

      The numbers and style of the case in the District Court is No. F12-21347-I,

State of Texas v. Stephen Glen Limbaugh.

                                           III.

      Appellant was convicted of burglary of a habitation and sentenced to ten

years imprisonment.

                                            IV.

      The present deadline for filing the petition for discretionary review in this

matter is July 12, 2015.

                                            V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
            1.     Petition for Writ of Habeas Corpus and Memorandum in
                   Support in Isaac Soria Lopez v. Brad Livingston, Director, in
                   the United States District Court for the Northern District of
                   Texas - Midland Division.

            2.     Reply to State’s Response to Application for Writ of Habeas
                   Corpus in Ex Parte Charles Atterbury, case no. W401-80045-
                   08-HC in the 401st Judicial District Court of Collin County,
                   Texas.

            3.     Appellant’s Reply Brief in Ex Parte Micah Tutton, case no. 10-
                   14-00360-CR in the Tenth Court of Appeals of Texas.

            4.     Appellee’s Petition for Discretionary Review in State of Texas
                   v. Mark Twain Simpson, case no. PD-0599-15 in the Texas
                   Court of Criminal Appeals.

            5.     Petitioner’s Reply Brief in Robert William Cornwell v. State of
                   Texas, case no. PD-1501-14 in the Texas Court of Criminal
                   Appeals.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

August 11, 2015.


                                            RESPECTFULLY SUBMITTED,

                                              /s/ Bruce Anton
                                            BRUCE ANTON
                                            Texas State Bar No. 01274700
                                            SORRELS, UDASHEN & ANTON
                                            2311 Cedar Springs #250
                                            Dallas, Texas 75201
                                            (214) 468-8100
                                            (214) 468-8104 (fax)
                                            ba@sualaw.com


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 10th day of July, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4